Dissenting Opinion by
Judge Mencer:
I respectfully dissent. My reading of the record leads me to the uncomfortable conclusion that the appellant’s property was improperly condemned in order to eliminate a nonconforming business use in an area zoned residential. The lower court’s opinion supports this conclusion when it frankly admits that zoning considerations were a principal reason for the taking. This is how the lower court stated it: “In the specific case of Leo Realty, a principal reason for the taking is that the premises constitute a use which fails to conform with present or contemplated zoning. The Authority wants to demolish the building on the Leo Realty premises and to use the land for a public playground in an area zoned for single family use. In such an area it is the Authority’s position that heavy truck traffic to and from the warehouse located on condemnee’s property constitutes an environmental deficiency.” (Emphasis added.)
The majority is satisfied that “ [t]his is not a matter of whether a municipality was attempting to eliminate a nonconforming use for zoning purposes.” Not being so satisfied, I must dissent.